Advisory Action
Acknowledged is the applicant’s after-final response filed on August 18, 2022. Amendments have been proposed to claim 13; cancellation has been proposed to claims 17 and 18. Although the submitted amendments would overcome the outstanding 112 rejections, the changes also broaden the claim’s scope, as the capacity of the top plate and susceptor to move independently is no longer required. Because the amendments enlarge the scope of the claim set, thereby warranting further consideration, their entry has been denied at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716